11/18/2020



                                                                                        Case Number: PR 20-0039

                                            FILE                    COIVJE:11S.5:17,:,,N
                                                                     OF'fliE               GOi..);11"
                                            NOV 1 8 2020                 STATE,C4F 1.1101TrAil.A. •
                                                                                   •

                                          Bowen Greenwood
                                        Clerk of Supreme Court                    1."   D 2025 •
                                           State of Montana

                BEFORE THE COMMISSION ON PRACTICE
       OF THE SUPREME COURT OF TliE STATE OF MONTANA


*THE MATTER OF                        ) Supreme'Courtcause NO. PR 20,0039
                                      ) Commission.File NO.19-078
PATRICK SANDEFW.,
                                      ) FINDINGS OF FACT,
             An Attorney at Law,      ) CONCLUSIONS OF LAW AND
                                      ) RECOMMENDATION ON RULE 26
                Respondent.           ) CONDITIONAL ADMISSION AND
                                      ) AFFIDAVIT OF CQNSENT
                                      )


      Hearing:on the (onditionat Admission andAffidivii of CiinSthit

("COndifibncitAdMiSSiOn")filed in -this Matter eame on fôr,hearing before the

Elkhorn Adjudicatory Panel ofthe Commission on Practipp on Opigbpr T 5, 2020

by id/tub"        CointhisSion MeMbers participating M ,the PitiCeeding Were.

Ward "Mier Taleff, Chair, Brad Bence, Miehael Blaek,Pat DeVrieS, Jean Faure,

Lori Maloney, Lois Menzies;Dan O'Brien, Randy Ogle and Heather Perry, The

Office ofDisciplinary Counsel was represented by Chief Diseiplihary Counsel

Pain Bucy. Mr. Sandefur appeared and was represented by Ed Sheehy. Based

upon the ConditiOndl Admission and the record at the hearing, in accordance With

Rule 26A, MRLDE,the Cmninission makes its findings offact, reaches its

conclusions oflaw, and makes its recommendation for discipline.

                                          -1-
                                  FINDINGS OF FACT

      1.       Patrick Sandefur("Sandefur") was admitted to the practice of law in

Montana in 1997, at whieh time he took the oath required for admission, agived to

abide by the Rules ofProfessional Conduct, the Disciplinary Rules adopted by the

Supreme Court, and the highest standards of honesty,justice and morality,

including, but nOt limited to, those outlined ih parts 3 and 4 of Chapter 61, Title 37,

Montana Code Annotated,then in effect or as thereafter amended.

      2.       The Montana Supreme Court has approved at-id adopted the Montana

Rules ofProfessional Conduct("lVIRPC") governing the ethical conduct of

attorneys lieensed to practice in Montana- which Rules-were m effect at all times

releVaiittb the ehargeS in the COMplaint.

      3.       puring the thne period of July through September, 2019,the   Op(
reCeived three grievances alleging Sandefur engaged in Unethical conduct while.

represen   g three defendantS foi whom he was appointed as cotipsel. The

grievances were docketed as ODC File Nos: 19-075, 19-076, and 19-102.

      4.       In August, 2019 the ODC'forwarded grievanCes 197075 and 19-076-to

Sandefur, In October 2019,the ODC forwarded grievance 19-102 to Sandefur.

The ODC requested hi• resPohSe to each. Sandefur reeeiVed the reqUests but did

not respOnd.

      5.       The ODC send second notices of the grievances to Sandefur in


                                            - 2-
SePteinber      Növernber 209,respectiVely. Stieh nOtites Were reCeived:by hhn.

             In a phone conversation with ODC.on October.              Sandefur was

granted an extension:to October 11, 2019 to provide hiS reSp6nSeS16 grieVaneeS

19475:and 19 070. The•Qp0also granted Sandefur an eXtepsion On grievance 19

 OZ

      7..    ODC eiriailed Sandefur On October 28,2019,'reanding             thot

hapi itirissed the October .l lkdeadline and ihe pending:deadline f'pr responding to

            19442. By         6tr1aut4at Satne,day,he adViSed the ODC16 had been

"WOrking,diligently" to.anSWer the grievanceS and would have them.Mailed:and,

mailed that day. Despite that assurance,"he did not do so.

      8.     Despite the ODC filing a Complaint and its serial,reque'sts for his,

response,:it was not until late August 2020, through his attorney,tkat .SpAdefqr

filed hiS•reSPonSeS tO the three

      9.     Alfh04hlot dlotgo'd                       $6n4pfut :in his.Orn-e01041

4.4mi,swign admits he violated Rule 8.1(a), MRPC,by imowingly making a false

Statement When he advised the!ODC on October 28„ 2019 that the -reSpOnseS WoUld

be mailed and erri4iied that day;

    . 10.    Sandefur:14S one.PribrdiSeiPlina6 eVent.,       app:daièd -156f6te

Commission on Practice in July 2019 for a Rule 24, MRLDE,Order to Show

Cause hearing for his failure to respond to a prior gr evance. That matter was held


                                              3
in abeyance periding the ODC't review ofthe response and has now been resolved.

         l.    Sandefur offered in mitigation personal reasons for his failure-to

iespond to the requests ofthe ODC. Although the responses Sandefur eventually

proVided to the ODC in October 2020, were considered very thorough and the

grievances dismissed by the ODC,the reasons for his lengthy failure to respond'

appearto have been resOlved by April 2020. No explanation was given for the

ensuing approximately 6-month delay in responding.

       BO-6d 4pQn.the fOrgOing Aefoal findihg,the.CötnriiiSganieacheS               lbgpfl
conclusions.

                            -CONCLUSIONS OF LAW                    . . •

       All jitriSdieticinal and i- iroCedural i'equireitentifot'thdo.Ditioeeding$ baV6

   hoo

       ROO fa.iligp tq rp4p0n4 ta the ODc's                   ,Sandefitr ViOlated

   R.:1(b); MRPC.

              SA(0),. MRLDE,provides -a separate.ground for a finding of an ethical
   'Violation, Sandefur violated this RWebY failing tO ro.inptly aridfolly i4.e$06-nd
                                                                                   -
   to the inVireS Ofthe QDC std:in.faiktv to tipwtyiWtify-s4Oli oft1041 or

   111PrwwcTi.§P.

4. . Sandefur's -4Aili?th.' eldirns l•adk of iriforinatiOii

   MRILDE,.poyides additional grounds for discipline and asserts his. prior


                                                 4
    disCiplinary'history is not relevant and should be e:kcluded frorn coriSidéiatiori

    Clut.to its'prejtidieial:affectStbStantially outweighingits prObOtiVe value.

    SandefOr's.prior.disciplinary Tocord is not relevant;tp'the,violations charged in

    the Cbijifilthiht, Nit- is releVant in ConSidering the fôrnibldiScipline tinder Rule

    '9B, MRLD.E.: .

5      The.Cornthission lacks-authority to lin:pose discipline fOreonduct that has

    notteeti the:Subject ofthe                     re Best, 2010-MT 59,355 Mofit 365,

    229p,5d 1261. thprobre„ 4qp#0::.liis admission that he yiolated Rule 8,10),

    • Siieh:COndiict Shotild and Will ribt-bo Conšideredtethe COMMiisiOn.

                      ..:RECOMMENDATMN FOR ptsopuNt

       Sandefbr tendered his Cpnditipnal Adrnissioffin exchange for the following

discipline:

       1.      An admonition by the Commission on Practice, to be delivered in
              • •                      -   •   I      •    •

            writing Or orally, at the Commission's discretion.

       2,      A suspension from the practice oflaw for a period not to exceed 30

            days, with the ODC being abie to advocate for imposition ofa 30-day

            suspensiön, while Sandefur able to advocite for a lesser sanction.

               Payment ofcosts incurred by the ODC and the Commission on

            Practice in this matter.

       Sandefur has acknowledged the Commission's decision to impose discipline


                                               -5-
is finaj unless, within ten days ofthe Commission's decisiop, he, the QDC,or a

member ofthe ptiblic files a petition with the Clerk ofthe SUpreme Court asking

the Court to review the decision.

      The Commission recornmends that Sandefur's discipline be an admOnition

by the Cornthission on Practice, to be delivered in writing or orally atthe

Commissiods discretion that he be suspended from the practice oflaw for a period

oflOdaySi:With-The inelusive Peridd Of:Sikh stiSperiSibii to: b:e agreed uPon:between.

tiie Opo_od $pd‘4- in vie*              ewi0aciwit4 tbq Officeofthe pok

          .. with a ClOrnmen0Ment date nOt laterthaii EV&(5),MonthS'Frain the:
Defender, but

date thiS COurt- aeöePtsthis.reeOrrimendatibn in order tO alloW       i4rid

 4frt4cilifinie to arrange fOr snbstinite representation in his'oases:but to hotallow

a loge'':daseload to delay            ofthe                       lant4 iieriOd„.and

thgt he 115.i.fopoti$thto for potriot oft(*:$ inctored.bythe:OI)C and .ftio

Commission on riapftc .ib0-4 rnattpr

                   RATIONALE FOR RECOMMENDATION

      The QDC's request for.a response froin :Saildp.:4fr to the three grievatIce&-‘y0.5

firsfinadein Angiiit2019: The.CoiiikiiiiiitWas filed in. thig ifiatter. On         15,

2920, The_Akswer)0§:'fl:w             11, 2020-. Sande.;f4r'' tre4trOnt fOr.   pet0n41:

.issue was complete by April id,2f) and hereturned to ftiOhne work by that date,

YetifwaS not Until AUgust1020.,         jjerai'.aftetthe 01).C%


                                              6
that Sandefur finallyprovided a response to it. The fact that while those requests

Were made Sandefur had already been the Subject dfa shOW CatiSe hearing in July

2.019for failing to'respond to OPC inquiries and anticipated an order tegarding 4

should have motivated him to action: Yet he still delayed formpre than a. year ip

respdhding to that office and:misled .it abdut his intentions-When the- ODO':S

patience would periodically Tun but and would attempt to nudge him to,cooperate.

      In thOsecirCumStances,:and giVen the ithpottance this ammiSsion pla.ces on

the obligation of attorneys to fully and proMptly cooperate with,the OD(,,and not

without sympathy to the personal Issues he was facing; Sandefur's plea f9r a,more

leilient'periOd ofsUSpenSion :ate td his caseload Merits little ekSideration ifi the

view ofthe Commission. It is a plea virtually every trial lawyer could make. 13y

proVidifig a significant fime frame within which thesuSpension can take effect but

withont letting it be put off indefinitely, Sandefur and his office should be capable

ofresolving staffing needs.

      The ODC concurred in this form of discipline and remained steadfast that

the period of suspension should be irnposed.

      Respectfully.submitted-this 9th day of Ncivember, 2020:

                               COMMISSION ON =PRACTYCE OF THE
                           SUPREME COURT OF THE STATE OF MONTANA


                          By
                                 Ward "Mick" Taleff,           erson

                                            -7-
                         CERTIFICATE OF SERVICE

      1 hereby certify that I Served a -true copy Ofthe Order bn Rule 26 Conditional
Adthišsion and AffidaVit of Consefit via,electronic service,this 10 day of
November,2020, as follows:
                                   $.4poly
                                CoUnsel fdr ReSp'endent
                                211N.Iiigging.AVe., Ste 401
                                MiSsOuia,.KT 5902
                               ,b8heehiv@rift.gov

                                Pamela D.Bucy
                                DePuty Disciplinaiy Counsel
                                P.O. Box 1099
                                Ti*na, MT 59624-1699
                                pbucy@montanaodc.crg



                                Slip0 So t Ofacg.




                                           -8-